Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/10/2022.  Presently claims 11-21 are pending. New claims 22-26 have been added.
Claim 11 rejected under Claim Rejections - 35 USC § 112 because the claim introduce a new matter.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 01/10/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Hitachi (JPS6133725A) doers not disclose the new limitation of the independent claim 1 of “wherein the two opposing straightening elements diverge from each other linearly”;
In response to this argument, the Applicant is correct, however the new limitation of “wherein the two opposing straightening elements diverge from each other linearly” is caused to reject claim 1 under Claim Rejections - 35 USC § 112(a) because the applicant does not have written support to show that the applicant had possession Claim Rejections - 35 USC § 112 below). 
Therefore, the Examiner have right to reuse the prior art of Hitachi (JPS6133725A) to reject claim 11 during any stage of the prosecution of this application.

Applicant argued that the prior art of Gubitose (US4106532A) doers not disclose a clamping apparatus because the leads extend through the plates 57, which act as a fulcrum. The plates 57 therefore do not act as a clamp.
In response to this argument, the applicant is correct the act as a fulcrum; 
However, the definition of the fulcrum is to support a part which to pivot, and if two fulcrum elements aligned opposite to each other as the same as the elements (fig.2: (57)) of the prior art of Gubitose are aligned, it will result to clamp any part pass between these fulcrum elements;
 	the configuration of the two elements (57) is to clamp the leads of (fig.3: (20)) so as to be rotated upwardly, and if the elements (57) do not clamping the leads (20), it will result of the (fig.3: (20) to be tilted right or left and not to be straighten;  
And this is what disclose by the prior art of Gubitose “During the straightening process the thin plates 57 act as a fulcrum about which the leads 20 are upwardly rotated” (col.3 lines 42-44 and col.3 lines 1-4);
Accordingly, this argument is not persuasive.




    PNG
    media_image1.png
    540
    867
    media_image1.png
    Greyscale



















    PNG
    media_image2.png
    451
    865
    media_image2.png
    Greyscale














Specification

The amendment filed 10/12/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
the entire specification submission on 10/12/2020 is silent regarding “wherein the two opposing straightening elements diverge from each other linearly” 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites the limitation "the respective actuator" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The phrase should be changed to “a respective actuator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 11, there is no written description regarding “wherein the two opposing straightening elements diverge from each other linearly”, instead the entire specification submission on 10/12/2020 is silent regarding “wherein the two opposing straightening elements diverge from each other linearly”, 
The Applicant cited paragraph 0026 of the publication of the Applicant’s disclosure; 
The Applicant recited in the remarks section page 8 lines 15-17 “The straightening elements 14, 15 move perpendicularly with respect to an axis of the wire ends along a longitudinal axis of the actuators 10, 11. Thus, the two opposing straightening elements 14, 15 diverge from each other linearly”
However paragraph 0026 and the entire specification of the Applicant’s disclosure  is silent regarding what the applicant recited in the remarks section page 8 lines 15-17 ; 

Paragraph 0026 and the entire specification of the Applicant’s disclosure is silent regarding “wherein the two opposing straightening elements diverge from each other linearly”;
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 11 has introduce a new matter.
Claims 12-26 are rejected because they depend from claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gubitose (US4106532A).
Regarding claim 11, Gubitose disclose an apparatus configured to straighten wire ends (abstract), comprising: 
a clamping apparatus (fig.2: left and right elements (57)) configured to clamp the wire ends (fig.3: (20)) (col.3 lines 1-4); and 
a straightening apparatus configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements (fig.1: (42) and (28)) that mesh in a comblike manner (col.2 lines 48-61)), 
wherein the two opposing straightening elements diverge from each other linearly (figs.1-2: the movement of the Jaws (20) and (40)) (co.3 lines 5-10).

Regarding claim 12, Gubitose disclose wherein the clamping apparatus (fig.2: left and right elements (57)) and the straightening apparatus (fig.1: (42) and (28)) are arranged in two planes lying one above the other.  

Regarding claim 13, Gubitose disclose wherein the clamping apparatus and the straightening apparatus are configured to simultaneously clamp and straighten a plurality of wire ends (col.2 lines 2-5 and col.2 lines 25-30: jaw (22) has a plurality of V-shaped grooves (30); and jaw 36 has a plurality of V-shaped grooves (30)).  

Regarding claim 14, Gubitose disclose wherein the clamping apparatus has two clamping elements (fig.2: left and right elements (57)) that are movable relative to one another between a clamping position and a release position, and 


Regarding claim 15, Gubitose disclose wherein the two clamping elements (fig.2: left and right elements (57)) are each connected to an actuator (fig.1: left and right element (60)) and are movable transversely with respect to an axis of the wire ends (co.3 lines 5-10).  

Regarding claim 16, Gubitose disclose wherein the two straightening elements (fig.1: (42) and (28)) are movable relative to one another between a straightening position for bending or for straightening the wire ends and a release position.  

Regarding claim 17, Gubitose disclose wherein the two straightening elements (fig.1: (42) and (28)) are each connected to an actuator (60)) (co.3 lines 5-10), and 
the clamping apparatus (fig.2: left and right elements (57)) for clamping the wire ends and the straightening apparatus (fig.1: (42) and (28)) for straightening the wire ends protruding beyond the clamping apparatus are movable transversely with respect to an axis of the wire ends.  

Regarding claim 18, Gubitose disclose wherein the two straightening elements are configured shaped as a prism (col.2 lines 2-5 and col.29-30: jaw (22) has a plurality 

Regarding claim 19, Hitachi disclose wherein the two straightening elements are fastened releasably in the straightening apparatus (fig.3: the parts of the device 10 can be disassembled).  

Regarding claim 20, Gubitose disclose wherein one of the straightening elements and one of the clamping elements are connected to the respective actuator via tie rods (fig.1: see the rod between element (60) and (22)).  

Regarding claim 21, Gubitose disclose wherein the wire ends are enameled copper wires of a coil arrangement of an electric motor.
The apparatus of Gubitose is capable and structured perform wherein the wire ends are enameled copper wires of a coil arrangement of an electric motor;
The claim is drawn only to an apparatus;
Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).
Regarding claim 22, Gubitose disclose wherein the clamping apparatus (fig.2: left and right elements (57)) and the straightening apparatus (fig.1: (42) and (28)) completely surround the wire ends.  

Regarding claim 25, Gubitose disclose wherein the two straightening elements (fig.1: (42) and (28)) are each connected to a respective actuator (fig.1: (60)), 
the actuators are arranged perpendicularly with respect to an axis of the wire ends and the straightening elements (fig.1: (42) and (28)) move perpendicularly with respect to the axis of the wire ends along a longitudinal axis of the actuators (fig.1: (60)).  

Regarding claim 26, Gubitose disclose adjusting screws for setting a respective stop for the clamping apparatus and the straightening apparatus (fig.1: left and right element (60)) (co.3 lines 5-10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bowden (US3941165A) in view of Gubitose (US4106532A).
Regarding claim 11, Bowden disclose an apparatus configured to straighten wire ends (abstract), comprising: 
a carrier (fig.6) configured to hold a plurality of straightening apparatuses (40 and 42) (col.3 lines 38-45);
Bowden does not disclose a clamping apparatus configured to clamp the wire ends; and a straightening apparatus configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements, 
wherein the two opposing straightening elements diverge from each other linearly.
Gubitose teaches an apparatus configured to straighten wire ends (abstract), comprising: 
a clamping apparatus (fig.2: left and right elements (57)) configured to clamp the wire ends (fig.3: (20)) (col.3 lines 1-4); and 
a straightening apparatus configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements (fig.1: (42) and (28)) that mesh in a comblike manner (col.2 lines 48-61)), 


Both of the prior arts of Bowden and Gubitose are related to an apparatus configured to straighten wire ends;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace each one of the straightening apparatuses (40 and 42) of the apparatus of Bowden by a clamping apparatus configured to clamp the wire ends; and a straightening apparatus configured to straighten the wire ends protruding beyond the clamping apparatus and having two opposing straightening elements as taught by Gubitose for the purpose of improving the straitening device by adding structure to secure and straighten the wire ends, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 23, Bowden disclose further comprising: an annular carrier (fig.6) configured to hold three straightening apparatuses (col.3 lines 38-45).  
Gubitose teaches the clamping (fig.2: left and right elements (57)) and straightening apparatuses (fig.1: (42) and (28)).  
Therefore, the modification of the Bowden in view of Gubitose teaches the limitations of claim 23.

Regarding claim 24, Bowden disclose wherein the three straightening apparatuses (fig.6: (40) and (42)) are offset from one another by about 1200 (fig.6)
Gubitose teaches the clamping (fig.2: left and right elements (57)) and straightening apparatuses (fig.1: (42) and (28)).  
Therefore, the modification of the Bowden in view of Gubitose teaches the limitations of claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753